Citation Nr: 0740495	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-10 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder. 
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for an eye disorder 
secondary to diabetes mellitus. 
 
5.  Entitlement to service connection for skin condition due 
to exposure to Agent Orange/herbicides. 
 
6.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Louis, Missouri that 
declined to reopen the claims of service connection for 
bilateral hearing loss and a right knee disorder, and denied 
service connection for eye disability secondary to diabetes 
mellitus, as well as a skin disorder due to herbicide 
exposure.  Service connection was granted for PTSD, rated 30 
percent disabling from October 10, 2003.  

The veteran disagrees with the initial rating assigned for 
PTSD and has perfected a timely appeal to the Board.  As he 
is appealing the initial evaluation, this issue has been 
framed as denoted on the title page of this decision. See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

Following review of the record, the issues of whether new and 
material evidence has been received to reopen the claim of 
service connection for a right knee disorder, entitlement to 
service connection for eye disability secondary to diabetes 
mellitus, service connection for a skin disorder due to 
herbicide exposure, and an initial rating in excess of 30 
percent for PTSD will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss by a 
decision dated in April 1995; the veteran was notified of the 
decision but did not initiate an appeal.

2.  Evidence received subsequent to the April 1995 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hearing loss. 

3.  There is competent clinical evidence of record that the 
veteran does not have tinnitus as the result of any incident 
of service.


CONCLUSIONS OF LAW

1.  The April 1995 RO decision denying service connection 
bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the RO's 1995 
decision is not new and material, and the appellant's claim 
of entitlement to service connection for bilateral hearing 
loss is not reopened. 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen the claim of service connection 
for bilateral hearing loss and claims service connection for 
tinnitus.  He contends that such disabilities are the result 
of loud and sustained noise exposure from combat duties in 
Vietnam.  

Preliminary considerations

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss 
and entitlement to service connection for tinnitus has been 
accomplished.  As evidenced by the statement of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefits sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in October 2003, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant has not been notified regarding the criteria for 
rating a disability, or for an effective date should service 
connection be granted. See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, neither a rating issue nor an effective 
date question is now before the Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claim of service connection 
for a bilateral hearing loss and entitlement to service 
connection for tinnitus.  Extensive VA outpatient clinic 
notes have been retrieved.  The appellant was afforded a VA 
audiology examination in this regard in April 2004, to 
include a medical opinion.  He was scheduled for a personal 
hearing in July 2005, but cancelled his appearance.  After 
review of the claims folder, the Board finds that further 
assistance from VA would not aid the appellant in 
substantiating the claims.  Therefore, VA does not have a 
duty to assist that is unmet with respect to the issues being 
adjudicated on this occasion. See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  These claims are ready to be adjudicated on the 
merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § .303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§ 
3.303, 3.306 (2007).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been received to 
reopen the claim o entitlement to service connection for 
bilateral hearing loss.

The record reflects that the RO denied service connection for 
hearing loss by rating decision dated in April 1995.  The 
appellant did not file an appeal and this determination 
became final. See 38 C.F.R. § 20.1103.  He attempted to 
reopen his claim for such in February 2004.  Because the 1995 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007).

The evidence of record at the time of the 1995 RO decision 
denying service connection for hearing loss included service 
medical records showing that an audiogram performed on 
separation examination in July 1969 disclosed decibel losses 
of 0/5/5/5 and 0/0/5/5 at the 500/1000/2000/4000 Hertz 
frequencies in the right and left ears respectively.  The 
ears were evaluated as normal.  

VA outpatient clinic notes dating from 1974 were received 
showing that the veteran was seen for complaints of ringing 
in the ears in January 1977.  He provided history to the 
effect that he worked in a bottling plant in an area with 
lots of noise.  An audiogram was obtained showing decibel 
losses of 0/0/5/35 and 0/0/5/10 at the 500/1000/2000/4000 
Hertz frequencies in the right and left ears, respectively, 
with speech discrimination of 96 percent, bilaterally.   The 
examiner noted sensorineural hearing loss in the right ear.  

By rating action dated in April 1995, service connection for 
hearing loss was denied on the basis that the veteran did not 
have hearing loss by VA standards under 38 C.F.R. § 3.385 
(2007).

The pertinent evidence received after the April 1995 decision 
denying service connection for bilateral hearing loss 
consists of the report of a VA audiology examination 
conducted in April 2004.  A history of military, occupational 
and recreational noise exposure was reported.  An audiogram 
was obtained showing decibel thresholds of 0/10/15/50/50 and 
0/0/10/25/30 in the right and left ears respectively.  Speech 
recognition scores were 92 percent in the right ear and 94 
percent in the left.  It was found that the audiological 
evaluation revealed a mildly asymmetrical high frequency 
sensorineural hearing loss of moderate degree in the right 
ear with a mild degree of impairment in the left ear.  The 
examiner reviewed the claims folder and summarized the 
evidence dating from service.  It was opined that since 
hearing loss at the time of separation and in 1977 did not 
meet the criteria for disability, it was not at least as 
likely as not that hearing loss was initiated by military-
related noise sources.  

Additional evidence also included statements from the veteran 
asserting that current hearing loss is related to active 
duty, especially combat-related activities.

Legal Analysis

The Board finds in this instance that while the evidence 
received since the April 1995 final rating decision is new in 
the sense that it was not previously of record, it is not 
"material" to grant the claim of service connection for 
bilateral hearing loss.  Such evidence shows that the veteran 
still does not have hearing loss by VA standards in the left 
ear.  Additionally, there is competent clinical evidence 
stating that right ear sensorineural hearing loss is less 
likely than not related to active duty.  While the veteran 
continues to assert that bilateral hearing loss is the result 
of combat duties during service, as a layperson, he alone 
cannot support the claim on the basis of his own assertions 
as he is not competent to provide a probative opinion on a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

In summary, the Board finds in this instance that no 
additional evidence has been received with respect to 
bilateral hearing loss that shows a relationship to service.  
Therefore, upon review of all of the additional information 
received since the April 1995 decision, the Board concludes 
that the evidence is not so significant that it must be 
considered to fairly decide the claim to reopen.  In the 
absence of such evidence, the additional information, when 
considered alone or with previously submitted evidence, does 
not raise a reasonable possibility of substantiating the 
claim.  Therefore, the veteran's application to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss must be denied.

2.  Entitlement to service connection for tinnitus.

Factual background

The veteran's administrative records reflect that he had a 
military occupational specialty in weapons infantry.  He 
received medals that included the Combat Infantryman Badge 
and the Vietnam Service Medal with two Bronze Stars.

The service medical records reflect no complaints with 
respect to the appellant's ears or hearing.  Upon examination 
in July 1969 for separation from active duty, the ears were 
evaluated as normal and no pertinent defects or complaints 
were recorded.

The veteran filed a claim for service connection for tinnitus 
in February 2004.

As noted previously, VA outpatient clinic notes dating from 
1974 were received showing that the veteran was seen in 
January 1977 for complaints of intermittent ringing in the 
right ear and a thumping sound in the left ear of eight to 
nine months duration.  He provided history to the effect that 
he worked in a bottling plant in an area with a great deal of 
noise.  An impression of tinnitus secondary to noise trauma 
was provided.  

The appellant was afforded a VA audiological examination in 
April 2004.  A history of military, occupational and 
recreational noise exposure was reported.  The examiner 
reviewed the claims folder and summarized the evidence dating 
from service pointing out that an ear evaluation in 1977 
referred to reported tinnitus beginning eight to nine month 
before, indicating onset in 1976.  It was opined that since 
tinnitus appeared to have begun years after service, it was 
not at least as likely to have been initiated by military-
related noise sources.  

Legal Analysis

The veteran's service medical records do not show any 
history, diagnosis, or treatment of tinnitus, to include upon 
separation examination in July 1969.  The Board observes that 
post-service medical records that have been received refer to 
complaints and findings of ringing of the ears while working 
in a high noise environment after discharge from active duty.

Nonetheless, the veteran is competent to report that he has 
had ringing in his ears since service.  However, his report 
of in-service tinnitus and continuity of symptomatology must 
be weighed against the clinical evidence of record that shows 
no findings or complaints of tinnitus in service or for years 
thereafter.  Also militating against the claim is the opinion 
by the VA audiology examiner in April 2004 finding that 
tinnitus was less than likely of service onset for reasons 
cited above.  There is no other competent medical opinion in 
the record that supports a finding that the claimed tinnitus 
is related to service.  The Board thus concludes that the 
weight of the evidence is against the claim (See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000)) and service connection 
for such must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the preponderance of the evidence is against 
the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1991).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.

Service connection for tinnitus is denied.


REMAND

Review of the veteran's service medical records reflects that 
he had undergone a medial meniscectomy on the right knee two 
years prior to entering active duty, but was accepted for 
service as "OK".  The right knee was determined to be 
negative with no significant abnormality on evaluations in 
July and September 1967.  The appellant subsequently 
developed pain and swelling of the right knee for which he 
was hospitalized in mid September 1968, followed by a long 
convalescence through mid November 1968.  No pertinent 
defects were recorded on examination in May 1969 for 
discharge from active duty.  

The appellant filed a claim for service connection for right 
knee disability in July 1969 that was denied by rating action 
dated in July 1969 on the basis that the disability pre-
existed service and was not aggravated therein.  No 
determination of such was recorded during active duty.

VA outpatient records dating through March 2005 reflect that 
the appellant continues to receive treatment for the right 
knee.  It was noted in August 2004 that he was offered a 
brace.  The Board observes in this instance that the veteran 
has never had a post service VA examination with respect to 
the right knee.  Consequently, there is no medical report in 
the claims file which provides a competent opinion as to 
whether pre-existing right knee disability was aggravated by 
service.  Therefore, the Board does not have the requisite 
information at this time to grant or deny service connection 
for right knee disability.  The Board is prohibited from 
making conclusions based on its own medical judgment. See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991)).  To do so would 
be resorting to speculation.  Service connection may not be 
granted based on resort to speculation or remote possibility. 
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Therefore, a current VA orthopedic examination of the right 
knee with a medical opinion is warranted.

The veteran asserts that he currently has a skin problem that 
is the result of exposure to Agent Orange or herbicides in 
Vietnam.  VA outpatient records reflect continuing treatment 
for skin problems.  The record does not reflect that he has 
had an examination in this regard and one should be 
scheduled.

The appellant also asserts that he has eye disability as the 
result of service-connected diabetes.  A VA outpatient clinic 
report dated in February 2004 noted that his eyes were 
negative for retinopathy.  In April 2004, it was recorded 
that the veteran was a newly-diagnosed diabetic.  He has 
never been afforded an examination in this respect.  The 
Board is thus of the opinion that given the length of time 
since diabetes was diagnosed and the fact that there is no 
clinical evidence showing any recent clinical findings 
regarding the eyes, a current ophthalmology examination is 
indicated to determine if he currently has eye disability 
related to service-connected diabetes.

In a January 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from October 10, 2003.  In the November 2007 
Informal Hearing Presentation, the representative asserts 
that the psychiatric condition has worsened.  VA outpatient 
records dating through March 2005 reflect complaints of 
increased anxiety, inability to sleep, chronic depression and 
nightmares, etc.  The record shows that the veteran's initial 
and last PTSD examination for compensation and pension 
purposes was conducted in January 2004.  

The Board points out that whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case. See Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Here, the veteran and his 
representative's statements and VA clinical data indicate 
that his symptomatology may have increased in severity since 
the last VA PTSD evaluation.  The Board is thus of the 
opinion that the appellant should be scheduled for a VA 
examination to assess the current severity, symptomatology, 
and manifestations of his service-connected PTSD. See 38 
U.S.C.A. § 5103A(d)(1) (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the current appeal, notice was not 
provided that informs the veteran of the criteria for the 
assignment of a disability rating and the effective date of 
an award of benefits should service connection be granted, as 
well as an explanation as to the type of evidence needed to 
establish both a disability rating and an effective date.  
This should be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp.2007), and any other 
applicable legal precedent since the 
most recent VCAA notices in 2003 and 
2004.  Notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) should also be 
provided.

2.  VA outpatient clinical records 
dating from April 2005 should be 
requested and associated with the 
claims folder.  

3.  After a reasonable period of time 
for receipt of additional information 
requested above, the veteran should be 
scheduled for a VA orthopedic 
examination to determine whether or not 
current right knee disability was 
aggravated by service.  The claims 
folder and a copy of this remand should 
be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
right knee disability.  Following 
review of the record and physical 
examination, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
pre-existing right knee disability was 
permanently increased in severity as 
the result of active duty, or if it has 
more nearly followed the natural 
progression of the disease process.

The examiner should provide a thorough 
rationale for the opinion expressed in 
the clinical report.

4.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the nature, extent, and likely etiology 
of any current vision loss and/or other 
vision difficulty.  The claims file 
should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran 
has an eye disability that is related 
to service-connected diabetes mellitus.

5.  The appellant should be scheduled 
for special VA dermatology examination 
to determine whether he now has a skin 
disorder related to Agent Orange 
exposure or herbicides.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the appellant.  A 
comprehensive clinical history should 
be obtained.  The examination report 
should include a discussion of the 
veteran's documented medical history 
and assertions.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion, 
with complete rationale, as to whether 
it is at least as likely as not (50 
percent probability or more) that 
current skin problems are related to 
presumed Agent Orange and/or herbicide 
exposure during active duty. 

6.  The veteran should be afforded a 
comprehensive VA psychiatric 
examination to determine the current 
severity of PTSD.  The claims folder 
and a copy of this remand should be 
made available to the examiner for 
review prior to the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
deemed necessary by the examiner), 
should be conducted in order to 
identify the degree of social and 
occupational impairment attributable to 
PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  An explanation of the 
significance of the assigned numerical 
score relative to the appellant's 
ability to work should be provided.  
The examiner should be asked to address 
the specific criteria of Diagnostic 
Code 9411 and identify those criteria 
met by the veteran, to include whether 
the appellant has deficiencies in each 
of the following areas: work, school, 
family relations, judgment, thinking, 
and mood.

A complete rationale for all opinions 
should be provided.

7.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2007).  

8.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the reports are 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction.  
See Stegall v. West, 11 Vet. App. 
268 (1998).

9.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issues on appeal.  If any benefit 
sought is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


